DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US PGPUB 2020/0409668; hereinafter “Eberlein”) in view of Haischt et al. (US Patent 9,600,401; hereinafter “Haischt”) and in view of Zavatone (US PGPUB 2012/0174069; hereinafter “Zavatone”).
Claim 1: (Currently Amended)
Eberlein teaches a computer-implemented method for generating integration code usable to cause a client device to recreate stored option selections, comprising:
executing a first user interface that includes: a first button object; a second option selection object; and an option selection object associated with a first option element and a second option element ([0069] “The CIP 104 may deploy the development application image 340 including the development application 341 and may start execution of the development application 341.” [0056] “The UI analyzer 112 may recognize UI elements of the reference UI display using image recognition … The UI elements may include buttons, check-boxes, table grids, input fields, or other types of UI elements.” [0144] “a GUI can include a number of user interface (UI) elements, some or all associated with a web browser, such as interactive fields, pull-down lists, and buttons,” wherein ‘pull-down lists’ are well-known to comprise a ‘first option element’ and a ‘second option element’.);
performing a first simulated human interaction with the second button object a first time ([0056] “For each UI element of the reference UI display, the UI analyzer 112 may send at least one event to the browser to interact with each UI element of the reference UI display, where the at least one event may comprise a mouse event, a keyboard event, or a touch event as appropriate for the type of the UI element. For example, a mouse event or a touch event may be appropriate for a button UI element and a check-box UI element. A keyboard event may be appropriate for an input field UI element and a table grid UI element.”);
executing the second user interface as a result of performing a second simulated human interaction with the first button object ([0057] “At 222, the UI analyzer 112 may read a post-interaction UI image associated with the corresponding reference UI display displayed on the browser 116 resulting from the at least one event being sent to the browser 116.”);
performing a third simulated human interaction with the second button object a second time ([0057] “When the UI analyzer 112 determines that another reference UI of the set of reference UIs remains to be processed, the UI analyzer 112 may return to the start of the UI action loop.” [0056] “For each UI element of the reference UI display, the UI analyzer 112 may send at least one event to the browser to interact with each UI element of the reference UI display, where the at least one event may comprise a mouse event, a keyboard event, or a touch event as appropriate for the type of the UI element.”); and
refreshing the second user interface to produce the second user interface in a second state ([0057] “At 222, the UI analyzer 112 may read a post-interaction UI image associated with the corresponding reference UI display displayed on the browser 116 resulting from the at least one event being sent to the browser 116.”).

With further regard to Claim 1, Eberlein does not teach the following, however, Haischt teaches:
the first button object that, upon activation, causes execution of a second user interface (Col. 6 Ln. 44: “a GUI container may be, for example, a ‘panel’, a ‘window’, a ‘dialog-box’, a ‘pane’ or the like; a particular ‘button’ GUI and a ‘text field’ GUI included in a particular panel may be connected with each other ... example for said action-related functional dependencies are: ‘onClick: openWindowX’.” Col. 9 Ln. 29: “A database may include a predefined pattern P1 specifying the following conditions: ‘a first GUI element is a selectable GUI element’; AND Upon a SELECT event, the first GUI element triggers opening of a container including a second GUI element”);
determining that option selection via the option selection object cause a listed selection corresponding to the option selection to appear in the second user interface by at least (Col. 5 Ln. 38: “by making use of an accessibility API, topological as well as functional features of GUI elements and GUI element containers can be derived even in case the GUI element per se does not disclose any source code.”):
selecting the first option element of the option selection object (Col. 6 Ln. 64: “State information can be, for example, the state ‘SELECTED’ for check boxes, radio buttons or an option in an option list.” Col. 9 Ln. 42: “a window including a language option list, whereby the selected language determines…”);
the second user interface being in a first state that includes a first listed selection corresponding to the first option element (Col. 12 Ln. 22: “The test module 112 is configured to use in step 502 the accessibility API for analyzing the GUI elements 126-134 of the GUI and for automatically identifying GUI element features (state, attribute values, element type, assigned actions and other features) of each GUI element and for automatically identifying inter-GUI-element dependencies.”);
selecting the second option element of the option selection object (Col. 8 Ln. 1: “using, by the test module, the GUI element features assigned to the nodes of the recreated graph for generating, after having applied the select-action at a second time point, a second one of the state values, the second state value being indicative of the state of the accessed GUI and the GUI elements contained therein after the select-action was applied”); and
determining that a difference between the second state and the first state includes a second listed selection corresponding to the second option element (Col. 13 Ln. 22: “The test module may derive feature values and interdependencies e.g. from labels or grouping information of GUI elements, including hidden GUI elements and containers. The features and interdependencies may indicate attributes, states and input values necessary for selecting the next GUI element. Such attributes and interdependencies could be, for example, the type of element (checkbox, input field or button), the state of the elements … and ‘onClick’ or ‘onMouseover’ event behavior.” Col. 4 Ln. 20: “’Inter-GUI-element dependencies’ are functional or structural dependencies between two or more GUI elements of a particular GUI … Relations indicating that upon a Select action on a first GUI element the state or behavior or data content of a second GUI element changes is an example for a functional dependency.” Col. 6 Ln. 66: “The test module repeatedly generates a state value that is indicative of a current state of the GUI and the GUI elements contained therein. Each state value is generated as a derivative of at least one GUI element feature of each of the totality of nodes of the graph. The test module analyzes the generated state values for identifying one or more malfunctioning GUI elements. For example, the state values resulting e.g. from a select action of a user or of the test module may be stored to a log of the operating system or of the test module.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Eberlein with the GUI analyzing as taught by Haischt in order “to identify, track and evaluate the state of the GUI under test for automatically identifying malfunctioning GUI elements” (Haischt Col. 7 Ln. 33).

With further regard to Claim 1, Eberlein in view of Haischt does not teach the following, however, Zavatone teaches:
generating the integration code as a result of determining that the option selection causes the listed selection to appear in the second user interface ([0044] “To facilitate the playback of the one or more events, playback facility 306 may interact with the GUI code or with a copy of the GUI code that provided the log of events to provide one or more messages configured to cause the GUI code to perform the one or more events specified in the log of event,” wherein the ‘playback’ comprises the ‘integration code’. [0054] “testing facility 308 may leverage data exposed by the GUI code (e.g., graphical element type identifiers and/or statuses) to interact directly with the GUI code to test specific types of graphical elements and/or one or more GUI functions associated with the specific types of graphical elements included in the GUI. Testing framework functions included in the GUI code may be performed during the direct testing to create a log of events related to the direct testing.”); and
as a result of execution of the integration code by the client device, causing the client device to recreate the stored option selections in an interface ([0046] “Playback facility 306 may be configured to allow a user of testing subsystem 104 to provide user-configurable settings configured to govern the playback of one or more events specified in a log of events.” [0054] “Playback facility 306 may facilitate a playback of one or more of the events specified in the log of events representative of the direct testing, as described above, and testing facility 308 may perform one or more test operations in conjunction with the playback, as described above.”)
without human interaction in both the first user interface and the second user interface ([0045] “Playback facility 306 may then provide only messages simulating the select set of events (e.g., user interactions) to the GUI code to simulate actual user input to cause the GUI code to respond to messages from playback facility 306 in the same way that the GUI code responds to actual user interactions with the GUI,” wherein the “playback” in Zavatone does not include “human interaction” in either of the first or the second user interfaces, but rather provides simulated user input.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Eberlein in view of Haischt with the generation of integration code as taught by Zavatone in order to “provide a testing framework configured to facilitate efficient and/or effective testing of a GUI” (Zavatone [0012]).

Claim 2: 
Eberlein in view of Haischt and Zavatone teaches the method of claim 1. Eberlein in view of Zavatone does not teach the following, however, Haischt teaches:
identifying a set of interface objects in the first user interface; and determining, based at least in part on the set of classifications, the first button object, the second button object, and the option selection object (Col. 1 Ln. 41: “The method may include using, by a test module, an accessibility application programming interface (API) for analyzing a plurality of GUI elements of the GUI and for automatically identifying a plurality of GUI element features and a plurality of inter-GUI-element dependencies.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Eberlein in view of Zavatone with the identifying as taught by Haischt in order “to identify, track and evaluate the state of the GUI under test for automatically identifying malfunctioning GUI elements” (Haischt Col. 7 Ln. 33).

With further regard to Claim 2, Eberlein teaches further comprising:
providing the set of interface object as input to a set of machine learning classifiers to obtain a set of classifications ([0051] “The API analyzer 110 may use a code and API machine learning algorithm to compute and generate the trained CRM 244 on the one or more sets of reference objects 242.”).

Claim 3:
Eberlein in view of Haischt and Zavatone teaches the method of claim 1, and Eberlein further teaches:
wherein performing the first simulated human interaction includes emulating a click event or a touch event directed to an object model element node ([0056] “For each UI element of the reference UI display, the UI analyzer 112 may send at least one event to the browser to interact with each UI element of the reference UI display, where the at least one event may comprise a mouse event, a keyboard event, or a touch event as appropriate for the type of the UI element. For example, a mouse event or a touch event may be appropriate for a button UI element and a check-box UI element.”).

Claim 4: 
Eberlein in view of Haischt and Zavatone teaches the method of claim 1. Eberlein in view of Zavatone does not teach the following, however, Haischt teaches:
setting an additional option selection object to a third option element; and determining that either the first listed selection or the second listed selection indicates the third option element (Col. 1 Ln. 41: “The method may include using, by a test module, an accessibility application programming interface (API) for analyzing a plurality of GUI elements of the GUI and for automatically identifying a plurality of GUI element features and a plurality of inter-GUI-element dependencies.” Further, Col. 6 Ln. 50: “a type of action associated with the GUI element and affecting one or more other GUI elements; example for said action-related functional dependencies are… ‘OnSelectionOfOption1ofDropdownList1:restrict/set some values for another GUI element, e.g. an interlinked drop-down list DropdownList2’.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Eberlein in view of Zavatone with the setting and determining of GUI elements as taught by Haischt in order “to identify, track and evaluate the state of the GUI under test for automatically identifying malfunctioning GUI elements” (Haischt Col. 7 Ln. 33).

	Claim 5: (Currently Amended)
	Eberlein teaches a system, comprising:
one or more processors (Fig. 6: Processor 605); and
memory (Fig. 6: Memory 607) including executable instructions that, if executed by the one or more processors ([0135] “Software implementations of the described subject matter can be implemented as one or more computer programs, that is, one or more modules of computer program instructions encoded on a tangible, non-transitory, computer-readable medium for execution by, or to control the operation of, a computer or computer-implemented system.”), cause the system to:
execute a first interface having a first control object, a second control object, and a third control object, the third control object associated with a first option and a second option ([0069] “The CIP 104 may deploy the development application image 340 including the development application 341 and may start execution of the development application 341.” [0056] “The UI analyzer 112 may recognize UI elements of the reference UI display using image recognition … The UI elements may include buttons, check-boxes, table grids, input fields, or other types of UI elements.” [0144] “a GUI can include a number of user interface (UI) elements, some or all associated with a web browser, such as interactive fields, pull-down lists, and buttons,” wherein ‘pull-down lists’ are well-known to comprise a ‘first option element’ and a ‘second option element’.);
engage the second control object a first time ([0056] “For each UI element of the reference UI display, the UI analyzer 112 may send at least one event to the browser to interact with each UI element of the reference UI display, where the at least one event may comprise a mouse event, a keyboard event, or a touch event as appropriate for the type of the UI element. For example, a mouse event or a touch event may be appropriate for a button UI element and a check-box UI element. A keyboard event may be appropriate for an input field UI element and a table grid UI element.”);
engage the first control object to execute a second interface in a first state ([0057] “At 222, the UI analyzer 112 may read a post-interaction UI image associated with the corresponding reference UI display displayed on the browser 116 resulting from the at least one event being sent to the browser 116.”);
engage the second control object a second time ([0057] “When the UI analyzer 112 determines that another reference UI of the set of reference UIs remains to be processed, the UI analyzer 112 may return to the start of the UI action loop.” [0056] “For each UI element of the reference UI display, the UI analyzer 112 may send at least one event to the browser to interact with each UI element of the reference UI display, where the at least one event may comprise a mouse event, a keyboard event, or a touch event as appropriate for the type of the UI element.”); and
re-execute the second interface to produce the second interface in a second state ([0057] “At 222, the UI analyzer 112 may read a post-interaction UI image associated with the corresponding reference UI display displayed on the browser 116 resulting from the at least one event being sent to the browser 116.”).

With further regard to Claim 5, Eberlein does not teach the following, however, Haischt teaches:
determine that a data item appears in a second interface as a result of option selection via the third control object in the first interface, by at least causing the system to (Col. 5 Ln. 38: “by making use of an accessibility API, topological as well as functional features of GUI elements and GUI element containers can be derived even in case the GUI element per se does not disclose any source code.”):
select the first option of the third control object (Col. 6 Ln. 64: “State information can be, for example, the state ‘SELECTED’ for check boxes, radio buttons or an option in an option list.” Col. 9 Ln. 42: “a window including a language option list, whereby the selected language determines…”);
the second interface in the first state including a first data item associated with the first option (Col. 12 Ln. 22: “The test module 112 is configured to use in step 502 the accessibility API for analyzing the GUI elements 126-134 of the GUI and for automatically identifying GUI element features (state, attribute values, element type, assigned actions and other features) of each GUI element and for automatically identifying inter-GUI-element dependencies.”);
select the second option of the third control object (Col. 8 Ln. 1: “using, by the test module, the GUI element features assigned to the nodes of the recreated graph for generating, after having applied the select-action at a second time point, a second one of the state values, the second state value being indicative of the state of the accessed GUI and the GUI elements contained therein after the select-action was applied”); and
perform a verification that a difference between the second state and the first state includes a second data item associated with the second option (Col. 13 Ln. 22: “The test module may derive feature values and interdependencies e.g. from labels or grouping information of GUI elements, including hidden GUI elements and containers. The features and interdependencies may indicate attributes, states and input values necessary for selecting the next GUI element. Such attributes and interdependencies could be, for example, the type of element (checkbox, input field or button), the state of the elements … and ‘onClick’ or ‘onMouseover’ event behavior.” Col. 4 Ln. 20: “’Inter-GUI-element dependencies’ are functional or structural dependencies between two or more GUI elements of a particular GUI … Relations indicating that upon a Select action on a first GUI element the state or behavior or data content of a second GUI element changes is an example for a functional dependency.” Col. 6 Ln. 66: “The test module repeatedly generates a state value that is indicative of a current state of the GUI and the GUI elements contained therein. Each state value is generated as a derivative of at least one GUI element feature of each of the totality of nodes of the graph. The test module analyzes the generated state values for identifying one or more malfunctioning GUI elements. For example, the state values resulting e.g. from a select action of a user or of the test module may be stored to a log of the operating system or of the test module.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Eberlein with the GUI analyzing as taught by Haischt in order “to identify, track and evaluate the state of the GUI under test for automatically identifying malfunctioning GUI elements” (Haischt Col. 7 Ln. 33).

With further regard to Claim 5, Eberlein in view of Haischt does not teach the following, however, Zavatone teaches:
generate integration code ([0044] “To facilitate the playback of the one or more events, playback facility 306 may interact with the GUI code or with a copy of the GUI code that provided the log of events to provide one or more messages configured to cause the GUI code to perform the one or more events specified in the log of event,” wherein the ‘playback’ comprises the ‘integration code’. [0054] “testing facility 308 may leverage data exposed by the GUI code (e.g., graphical element type identifiers and/or statuses) to interact directly with the GUI code to test specific types of graphical elements and/or one or more GUI functions associated with the specific types of graphical elements included in the GUI. Testing framework functions included in the GUI code may be performed during the direct testing to create a log of events related to the direct testing.”)
as a result of the verification ([0020] “Examples of graphical elements 204 may include, without limitation, a scrollbar, a navigation arrow, a button, a selector, a selectable menu option, a text field, a dialog window, and any other graphic and/or text.” [0053] “testing facility 308 may be configured to query the status of each identified graphical element of the queried type. Accordingly, testing facility 308 may determine whether graphical elements are enabled to be interacted with and to provide one or more GUI functions in response to the interaction or disabled from being interacted with and providing one or more GUI functions in response to the interaction.”); and
provide, to a device, the integration code that, as a result of execution of the integration code by the device, causes the device to select one of the first option or the second option of the third control object of the first interface ([0054] “Playback facility 306 may facilitate a playback of one or more of the events specified in the log of events representative of the direct testing, as described above, and testing facility 308 may perform one or more test operations in conjunction with the playback, as described above.”)
without human interaction in both the first user interface and the second user interface ([0045] “Playback facility 306 may then provide only messages simulating the select set of events (e.g., user interactions) to the GUI code to simulate actual user input to cause the GUI code to respond to messages from playback facility 306 in the same way that the GUI code responds to actual user interactions with the GUI,” wherein the “playback” in Zavatone does not include “human interaction” in either of the first or the second user interfaces, but rather provides simulated user input.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Eberlein in view of Haischt with the generation of integration code as taught by Zavatone in order to “provide a testing framework configured to facilitate efficient and/or effective testing of a GUI” (Zavatone [0012]).

Claim 14: (Currently Amended)
Eberlein teaches a non-transitory computer-readable storage medium storing thereon executable instructions that, if executed by one or more processors of a computer system ([0135] “Software implementations of the described subject matter can be implemented as one or more computer programs, that is, one or more modules of computer program instructions encoded on a tangible, non-transitory, computer-readable medium for execution by, or to control the operation of, a computer or computer-implemented system.”), cause the computer system to at least:
execute a first user interface having a first control, a second control, and a third control, the third control associated with a first option and a second option ([0069] “The CIP 104 may deploy the development application image 340 including the development application 341 and may start execution of the development application 341.” [0056] “The UI analyzer 112 may recognize UI elements of the reference UI display using image recognition … The UI elements may include buttons, check-boxes, table grids, input fields, or other types of UI elements.” [0144] “a GUI can include a number of user interface (UI) elements, some or all associated with a web browser, such as interactive fields, pull-down lists, and buttons,” wherein ‘pull-down lists’ are well-known to comprise a ‘first option element’ and a ‘second option element’.);
engage the second control a first time ([0056] “For each UI element of the reference UI display, the UI analyzer 112 may send at least one event to the browser to interact with each UI element of the reference UI display, where the at least one event may comprise a mouse event, a keyboard event, or a touch event as appropriate for the type of the UI element. For example, a mouse event or a touch event may be appropriate for a button UI element and a check-box UI element. A keyboard event may be appropriate for an input field UI element and a table grid UI element.”);
engage the first control to execute the second user interface in a first state ([0057] “At 222, the UI analyzer 112 may read a post-interaction UI image associated with the corresponding reference UI display displayed on the browser 116 resulting from the at least one event being sent to the browser 116.”);
engage the second control a second time ([0057] “When the UI analyzer 112 determines that another reference UI of the set of reference UIs remains to be processed, the UI analyzer 112 may return to the start of the UI action loop.” [0056] “For each UI element of the reference UI display, the UI analyzer 112 may send at least one event to the browser to interact with each UI element of the reference UI display, where the at least one event may comprise a mouse event, a keyboard event, or a touch event as appropriate for the type of the UI element.”); and 
refresh the second user interface to produce the second user interface in a second state ([0057] “At 222, the UI analyzer 112 may read a post-interaction UI image associated with the corresponding reference UI display displayed on the browser 116 resulting from the at least one event being sent to the browser 116.”).

With further regard to Claim 14, Eberlein does not teach the following, however, Haischt teaches:
verify that a listed selection appears in a second user interface as a result of selecting an option of the third control in the first user interface (Col. 5 Ln. 38: “by making use of an accessibility API, topological as well as functional features of GUI elements and GUI element containers can be derived even in case the GUI element per se does not disclose any source code.”), by at least causing the computer system to:
select the first option of the third control (Col. 6 Ln. 64: “State information can be, for example, the state ‘SELECTED’ for check boxes, radio buttons or an option in an option list.” Col. 9 Ln. 42: “a window including a language option list, whereby the selected language determines…”);
the second user interface in the first state including a first listed selection associated with the first option (Col. 12 Ln. 22: “The test module 112 is configured to use in step 502 the accessibility API for analyzing the GUI elements 126-134 of the GUI and for automatically identifying GUI element features (state, attribute values, element type, assigned actions and other features) of each GUI element and for automatically identifying inter-GUI-element dependencies.”);
select the second option of the third control (Col. 8 Ln. 1: “using, by the test module, the GUI element features assigned to the nodes of the recreated graph for generating, after having applied the select-action at a second time point, a second one of the state values, the second state value being indicative of the state of the accessed GUI and the GUI elements contained therein after the select-action was applied”); and
perform a verification that a difference between the second state and the first state includes a second listed selection associated with the second option different from the first listed selection (Col. 13 Ln. 22: “The test module may derive feature values and interdependencies e.g. from labels or grouping information of GUI elements, including hidden GUI elements and containers. The features and interdependencies may indicate attributes, states and input values necessary for selecting the next GUI element. Such attributes and interdependencies could be, for example, the type of element (checkbox, input field or button), the state of the elements … and ‘onClick’ or ‘onMouseover’ event behavior.” Col. 4 Ln. 20: “’Inter-GUI-element dependencies’ are functional or structural dependencies between two or more GUI elements of a particular GUI … Relations indicating that upon a Select action on a first GUI element the state or behavior or data content of a second GUI element changes is an example for a functional dependency.” Col. 6 Ln. 66: “The test module repeatedly generates a state value that is indicative of a current state of the GUI and the GUI elements contained therein. Each state value is generated as a derivative of at least one GUI element feature of each of the totality of nodes of the graph. The test module analyzes the generated state values for identifying one or more malfunctioning GUI elements. For example, the state values resulting e.g. from a select action of a user or of the test module may be stored to a log of the operating system or of the test module.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Eberlein with the GUI analyzing as taught by Haischt in order “to identify, track and evaluate the state of the GUI under test for automatically identifying malfunctioning GUI elements” (Haischt Col. 7 Ln. 33).

With further regard to Claim 14, Eberlein in view of Haischt does not teach the following, however, Zavatone teaches:
generate integration code ([0044] “To facilitate the playback of the one or more events, playback facility 306 may interact with the GUI code or with a copy of the GUI code that provided the log of events to provide one or more messages configured to cause the GUI code to perform the one or more events specified in the log of event,” wherein the ‘playback’ comprises the ‘integration code’. [0054] “testing facility 308 may leverage data exposed by the GUI code (e.g., graphical element type identifiers and/or statuses) to interact directly with the GUI code to test specific types of graphical elements and/or one or more GUI functions associated with the specific types of graphical elements included in the GUI. Testing framework functions included in the GUI code may be performed during the direct testing to create a log of events related to the direct testing.”)
as a result of the verification ([0020] “Examples of graphical elements 204 may include, without limitation, a scrollbar, a navigation arrow, a button, a selector, a selectable menu option, a text field, a dialog window, and any other graphic and/or text.” [0053] “testing facility 308 may be configured to query the status of each identified graphical element of the queried type. Accordingly, testing facility 308 may determine whether graphical elements are enabled to be interacted with and to provide one or more GUI functions in response to the interaction or disabled from being interacted with and providing one or more GUI functions in response to the interaction.”); and
as a result of execution of the integration code by a computing device, select one of the first option or the second option of the third control of the first user interface ([0054] “Playback facility 306 may facilitate a playback of one or more of the events specified in the log of events representative of the direct testing, as described above, and testing facility 308 may perform one or more test operations in conjunction with the playback, as described above.”)
without human interaction in both the first user interface and the second user interface ([0045] “Playback facility 306 may then provide only messages simulating the select set of events (e.g., user interactions) to the GUI code to simulate actual user input to cause the GUI code to respond to messages from playback facility 306 in the same way that the GUI code responds to actual user interactions with the GUI,” wherein the “playback” in Zavatone does not include “human interaction” in either of the first or the second user interfaces, but rather provides simulated user input.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Eberlein in view of Haischt with the generation of integration code as taught by Zavatone in order to “provide a testing framework configured to facilitate efficient and/or effective testing of a GUI” (Zavatone [0012]).

Claims 6-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Haischt and Zavatone as applied to Claims 5 and 14 above, and further in view of Arbon et al. (US PGPUB 2019/0384699; hereinafter “Arbon”).
Claim 6: 
Eberlein in view of Haischt and Zavatone teaches all the limitations of claim 5 as described above. Eberlein in view of Haischt and Zavatone does not teach the following, however, Arbon teaches wherein the executable instructions further include instructions that further cause the system to:
identify a set of document object model (DOM) element nodes in the first interface; and determine the first control object, the second control object, and the third control object from the set of DOM element nodes ([0006] “A set of intelligent machine learning bots are trained to crawl through a software application and identify screens and screen elements of the screens.” [0050] “FIG. 2 illustrates an example of the ML system 100, according to an embodiment, in which the screen feature extraction 102 includes DOM extraction.” [0079] “an ML system 100 is trained to have bots that crawl screens of an application, use classifiers (or other techniques) to identify different screen image objects.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Eberlein in view of Haischt and Zavatone with the DOM as taught by Arbon in order “to identify navigation pathways based on the application graph model” (Arbon [0050]).

Claim 7:
Eberlein in view of Haischt, Zavatone and Arbon teaches the system of claim 6. Eberlein in view of Haischt and Zavatone does not teach the following, however, Arbon teaches
wherein the executable instructions that cause the system to determine the first control object, the second control object, and the third control object further include instructions that further cause the system to determine the first control object, the second control object, and the third control object in the first interface based on one or more of a set of machine learning classifiers or set of heuristics ([0050] “FIG. 2 illustrates an example of the ML system 100, according to an embodiment, in which the screen feature extraction 102 includes DOM extraction… and metadata extraction. In this example, the classifiers 120 include an image classifier, a screen classifier, a button classifier, and other optional classifiers. However, more generally, variations in the numbers and types of classifiers may be utilized. Classifiers may also be provided to identify navigation pathways based on the application graph model.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Eberlein in view of Haischt and Zavatone with the machine learning classifiers as taught by Arbon in order “to extract features from a user interface of an app, classify screens and elements of the user interface, and implement flows of test sequences to test the app” (Arbon [0005]).

Claim 8:
Eberlein in view of Haischt, Zavatone and Arbon teaches the system of claim 7. Eberlein in view of Haischt and Zavatone does not teach the following, however, Arbon teaches wherein:
the executable instructions further include instructions that further cause the system to provide metadata about the set of DOM element nodes to the set of machine learning classifiers to produce a set of classifications of the set of DOM element nodes ([0050] “the ML system 100… in which the screen feature extraction 102 includes DOM extraction… and metadata extraction. In this example, the classifiers 120 include an image classifier, a screen classifier, a button classifier, and other optional classifiers. However, more generally, variations in the numbers and types of classifiers may be utilized.” [0051] “a trained classifier classifies elements based on features.”); and
the executable instructions that cause the system to determine the first control object, the second control object, and the third control object further include instructions that further cause the system to determine the first control object, the second control object, and the third control object in the first interface based on the set of classifications ([0091] “In one embodiment, image classification is used, at least in part, to generate element information.” [0095] “2) utilizing a set of classifiers trained to identify at least one of screen types and screen elements of screens.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Eberlein in view of Haischt and Zavatone with the metadata and object determinations as taught by Arbon in order “to extract features from a user interface of an app, classify screens and elements of the user interface, and implement flows of test sequences to test the app” (Arbon [0005]).

Claim 9:
Eberlein in view of Haischt and Zavatone teaches all the limitations of claim 5 as described above. Eberlein in view of Haischt and Zavatone does not teach the following, however, Arbon teaches wherein: 
the executable instructions further include instructions that further cause the system to provide a software application to the device ([0120] “during testing of a new app, the ML system 100 may include a bootstrap application to launch the app in a simulator or a device.”); and
the software application, as a result of being executed by the device, causes the device to receive the integration code to be processed by the software application ([0110] “Referring to FIG. 5A, in one embodiment, the training includes a labelling step in which human users apply labels to each screen during training … For example, a human user may execute test applications and manually crawl through the test applications and labelling screens. FIG. 5B shows an example of a mobile device displaying a login screen and some of the corresponding screen features.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Eberlein in view of Haischt and Zavatone with the DOM as taught by Arbon such that “ongoing feedback may be provided for the ML system 100 to learn from ongoing testing of software apps” (Arbon [0043]).

Claim 10:
Eberlein in view of Haischt, Zavatone and Arbon teaches the system of claim 9. Eberlein in view of Haischt and Arbon does not teach the following, however, Zavatone teaches wherein:
the integration code further causes the device to further display the first option and the second option of the third control object for selection by a user of the device; and the integration code that causes the device to select one of the first option or the second option of the first interface is performed as a result of the device receiving a selection of one of the first option or the second option from a user via the software application ([0042] “User interface facility 302 may be configured to provide an interface through which a user may interact with testing subsystem 104. For example, a user such as a tester (e.g., quality assurance personnel) or a technical support representative may provide user input to testing subsystem 104 through a user interface provided by user interface facility 302 to direct testing subsystem 104 to perform one or more of the testing operations described herein. In certain examples, user interface facility 302 may provide a user interface through which a user may interact with a GUI provided by GUI code.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Eberlein in view of Haischt and Arbon with the integration code functionality as taught by Zavatone in order to “provide a testing framework configured to facilitate efficient and/or effective testing of a GUI” (Zavatone [0012]).

Claim 11:
Eberlein in view of Haischt, Zavatone and Arbon teaches the system of claim 9. Eberlein in view of Haischt and Arbon does not teach the following, however, Zavatone teaches wherein the software application further causes the device to:
receive, from a user, a selection of the first option or the second option of the third control object ([0033] “testing framework functions 210 may include a ‘log event’ function configured to cause data representative of one or more events associated with the GUI provided by GUI code 200 to be recorded into a log of events. As used herein, an ‘event’ may refer to any detection, function, or other operation performed by GUI code 200. The log event function may be associated with one or more actionable graphical elements 204 and/or GUI functions 206 included in the GUI such that the log event function may be invoked to record data representative of one or more events associated with the one or more actionable graphical elements 204 and/or GUI functions 206 included in the GUI.”); and
store the selection in local storage of the device ([0055] “Storage facility 310 may be configured to maintain … log data 314 representative of one or more logs of GUI events.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Eberlein in view of Haischt and Arbon with the user selection functionality as taught by Zavatone in order to “provide a testing framework configured to facilitate efficient and/or effective testing of a GUI” (Zavatone [0012]).

Claim 12:
Eberlein in view of Haischt, Zavatone and Arbon teaches the system of claim 9. Eberlein in view of Haischt and Arbon does not teach the following, however, Zavatone teaches wherein the software application further causes the device to:
receive a selection of one of the first option or the second option from a user via the software application ([0033] “testing framework functions 210 may include a ‘log event’ function configured to cause data representative of one or more events associated with the GUI provided by GUI code 200 to be recorded into a log of events. As used herein, an ‘event’ may refer to any detection, function, or other operation performed by GUI code 200. The log event function may be associated with one or more actionable graphical elements 204 and/or GUI functions 206 included in the GUI such that the log event function may be invoked to record data representative of one or more events associated with the one or more actionable graphical elements 204 and/or GUI functions 206 included in the GUI.”);
store the selection in persistent memory of the device ([0055] “Storage facility 310 may be configured to maintain … log data 314 representative of one or more logs of GUI events.”); and
as a result of re-execution of the software application, restore, from the persistent memory, the selection of one of the first option or the second option ([0054] “Playback facility 306 may facilitate a playback of one or more of the events specified in the log of events representative of the direct testing, as described above, and testing facility 308 may perform one or more test operations in conjunction with the playback, as described above.” [0067] “the playback of the events may cause the GUI code to generate and provide a log of events associated with the playback.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Eberlein in view of Haischt and Arbon with the user selection and restoration functionality as taught by Zavatone in order to “provide a testing framework configured to facilitate efficient and/or effective testing of a GUI” (Zavatone [0012]).

Claim 16:
Eberlein in view of Haischt and Zavatone teaches all the limitations of claim 14 as described above. Eberlein in view of Haischt and Zavatone does not teach the following, however, Arbon teaches wherein:
the executable instructions further include instructions that further cause the computer system to provide a software application to the computing device ([0120] “during testing of a new app, the ML system 100 may include a bootstrap application to launch the app in a simulator or a device.”); and
the software application, as a result of being executed by the computing device, causes the computing device to receive the integration code to be processed by the software application ([0110] “Referring to FIG. 5A, in one embodiment, the training includes a labelling step in which human users apply labels to each screen during training … For example, a human user may execute test applications and manually crawl through the test applications and labelling screens. FIG. 5B shows an example of a mobile device displaying a login screen and some of the corresponding screen features.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Eberlein in view of Haischt and Zavatone with the DOM as taught by Arbon such that “ongoing feedback may be provided for the ML system 100 to learn from ongoing testing of software apps” (Arbon [0043]).

Claim 17: (Currently Amended)
Eberlein in view of Haischt, Zavatone and Arbon teaches the computer-readable storage medium of claim 16. Eberlein in view of Haischt and Arbon does not teach the following, however, Zavatone teaches wherein the software application further causes the computing device to:
receive a selection of one of the first option or the second option from a user via the software application ([0033] “testing framework functions 210 may include a ‘log event’ function configured to cause data representative of one or more events associated with the GUI provided by GUI code 200 to be recorded into a log of events. As used herein, an ‘event’ may refer to any detection, function, or other operation performed by GUI code 200. The log event function may be associated with one or more actionable graphical elements 204 and/or GUI functions 206 included in the GUI such that the log event function may be invoked to record data representative of one or more events associated with the one or more actionable graphical elements 204 and/or GUI functions 206 included in the GUI.”); and
store the selection in persistent storage of the computing device ([0055] “Storage facility 310 may be configured to maintain … log data 314 representative of one or more logs of GUI events.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Eberlein in view of Haischt and Arbon with the user selection functionality as taught by Zavatone in order to “provide a testing framework configured to facilitate efficient and/or effective testing of a GUI” (Zavatone [0012]).

Claim 18:
Eberlein in view of Haischt, Zavatone and Arbon teaches the computer-readable storage medium of claim 17. Eberlein in view of Haischt and Arbon does not teach the following, however, Zavatone teaches wherein, 
the software application, as a result of re-execution of the software application, further causes the computing device to restore, from the persistent storage, the selection of one of the first option or the second option ([0054] “Playback facility 306 may facilitate a playback of one or more of the events specified in the log of events representative of the direct testing, as described above, and testing facility 308 may perform one or more test operations in conjunction with the playback, as described above.” [0067] “the playback of the events may cause the GUI code to generate and provide a log of events associated with the playback.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Eberlein in view of Haischt and Arbon with the restoration functionality as taught by Zavatone in order to “provide a testing framework configured to facilitate efficient and/or effective testing of a GUI” (Zavatone [0012]).

Claim 19: (Currently Amended)
Eberlein in view of Haischt and Zavatone teaches all the limitations of claim 14 as described above. Eberlein in view of Haischt and Zavatone does not teach the following, however, Arbon teaches wherein the executable instructions further include instructions that further cause the computer system to:
extract a set of document object model (DOM) element nodes from source code of the first user interface ([0006] “A set of intelligent machine learning bots are trained to crawl through a software application and identify screens and screen elements of the screens.” [0050] “FIG. 2 illustrates an example of the ML system 100, according to an embodiment, in which the screen feature extraction 102 includes DOM extraction.” [0079] “an ML system 100 is trained to have bots that crawl screens of an application, use classifiers (or other techniques) to identify different screen image objects.”);
provide the set of DOM element nodes as input to at least one machine learning classifier to produce classification data indicating likelihood of each of the set of DOM element nodes being associated with option elements ([0050] “the ML system 100… in which the screen feature extraction 102 includes DOM extraction… and metadata extraction. In this example, the classifiers 120 include an image classifier, a screen classifier, a button classifier, and other optional classifiers. However, more generally, variations in the numbers and types of classifiers may be utilized.” [0051] “a trained classifier classifies elements based on features.”); and
identify the third control based at least in part on the classification data ([0091] “In one embodiment, image classification is used, at least in part, to generate element information.” [0095] “2) utilizing a set of classifiers trained to identify at least one of screen types and screen elements of screens.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Eberlein in view of Haischt and Zavatone with the DOM as taught by Arbon in order “to identify navigation pathways based on the application graph model” (Arbon [0050]).

Claim 20:
Eberlein in view of Haischt, Zavatone and Arbon teaches the computer-readable storage medium of claim 19. Eberlein in view of Haischt and Zavatone does not teach the following, however, Arbon teaches further comprising 
identifying, based on the classification data, a third control associated with a set of additional options ([0047] “the classification includes identifying screen types and screen elements associated with input/output pairs” [0091] “In one embodiment, image classification is used, at least in part, to generate element information.” [0095] “2) utilizing a set of classifiers trained to identify at least one of screen types and screen elements of screens.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Eberlein in view of Haischt and Zavatone with the control identifying as taught by Arbon in order “to extract features from a user interface of an app, classify screens and elements of the user interface, and implement flows of test sequences to test the app” (Arbon [0005]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Haischt, Zavatone and Arbon as applied to Claim 12 above, and further in view of Valeti (US Patent 9,252,962; hereinafter “Valeti”).
Claim 13:
Eberlein in view of Haischt, Zavatone and Arbon teaches all the limitations of claim 12 as described above. Eberlein in view of Haischt, Zavatone and Arbon does not teach the following, however, Valeti teaches wherein:
the executable instructions further include instructions that further cause the system to provide an additional software application to an additional device (Col. 10 Ln. 36: “a native application 210 on the tablet 206. The native application 210 may be directed specifically at receiving inventor input that describes technical developments made by the inventor (though it may do so across a large number of different inventors, each with their own accounts and own identified inventions).”);
the software application further causes the device to:
generate data that includes:
a Uniform Resource Identifier (URI) associated with the first interface (Col. 2 Ln. 17: “The content of the notebook may take multiple forms, including as a summarized document that includes multiple hyperlinks to one or more distributed documents (e.g., the hyperlinks may point to other portions of a notebook, to other notebooks…).”); and
an indication of the selection; and provide the data to the additional device (Col. 3 Ln. 16: “providing invitations to a collaboration space for the invention, whereby acceptance of the invitation provides access to at least a portion of the invention disclosure form; and providing secure access to invitees into the collaboration space, wherein the invitees are determined to have been invited to the particular collaboration space.”); and
in response to receipt of the data, the additional software application, as a result of execution by the additional device, causes the additional device to:
obtain the first interface associated with the URI (Col. 5 Ln. 36: “By being invited to the form, the attorney may also be granted access to the relevant portions of the inventor notebook that are linked to form the form. An inventor may assign particular pages, sections, or other portions of their inventor notebook to particular inventions”); and
select one of the first option or the second option of the third control object of the first interface (Col. 5 Ln. 51: “the inventor's notebook 104 is shown as a portion of a continuous strip of content. This representation is intended to indicate how an inventor may add content to the inventor notebook chronologically… entries A1, A2, and A3 are all directed to invention A, and they may be shown to a user in chronological order, without the intervening entry for B1, which relates to a separate invention B. The association of particular entries to particular inventions may occur by an inventor or other user of the system 100 marking the start and end points for an entry, and then selecting a title of the invention to which the entry pertains, such as from a drop-down list of inventions,” wherein the ‘drop-down list of inventions’ comprises multiple selections, i.e. a first or second option, and persists as the information is collaboratively shared.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Eberlein in view of Haischt, Zavatone and Arbon with the additional device operations as taught by Valeti for purposes of “recording, tracking, and sharing information … in a collaborative and secure manner” (Valeti Col. 4 Ln. 67).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Haischt and Zavatone as applied to Claim 14 above, and further in view of Isaza (US PGPUB 2006/0101392; hereinafter “Isaza”).
Claim 15:
Eberlein in view of Haischt and Zavatone teaches all the limitations of claim 14 as described above. Eberlein in view of Haischt and Zavatone does not teach the following, however, Isaza teaches wherein the executable instructions further include instructions that further cause the computer system to:
identify a first candidate and a second candidate for the third control; select a first candidate option of the first candidate; engage the second control at an initial time; identify an initial listed selection within the second user interface at an initial state; select a second candidate option of the first candidate at a subsequent time after the initial time; engage the second control after the subsequent time; refresh the second user interface to produce the second user interface at a subsequent state; and as a result of a failure to verify that the subsequent state includes a second listed selection associated with the second candidate option, determine that the second candidate is the third control ([0036] “the tool 210 can search to identify potential complex situations to prevent from getting fooled and to mitigate performing unnecessary work. For example, imagine that there is an edit combo box (e.g., click to reveal options or type own choice in the box) present in the window. The edit combo box is actually made up of two controls: the edit control and the combo box. Therefore, the tool 210 can notice that an edit control is present in the combo box and identify it as an edit combo box. As a result, only one control will be generated for the whole box--instead of two. Another complex situation arises when a scroll bar having up and down arrows is present such as next to a listing of numbers. The up/down arrows are typically two or three controls. The tool 210 can identify all the relevant controls and then generate code for only the necessary controls as the case may be. In general, fewer controls may need to be generated; thus minimizing the amount of code.” [0043] “At 620, relevant data can be extracted from the dialog window(s) relating to any controls, fields (e.g., textbox, check box, etc.). At 630, the extracted data can be analyzed in part by looking at class-control associations. In particular, the controls can be associated with or matched to a class (that is most closely related to the control) at 640. At 650, the process can generate a strongly-typed class having properties that facilitate accessing the controls.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Eberlein in view of Haischt and Zavatone with the candidate object analysis as taught by Isaza in order “to ease the process of automating application testing procedures to improve consistency and accuracy of applications and programs” (Isaza [0001]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Haischt, Zavatone and Arbon as applied to Claim 20 above, and further in view of Isaza.
Claim 21:
Eberlein in view of Haischt, Zavatone and Arbon teaches all the limitations of claim 20 as described above. Eberlein in view of Haischt, Zavatone and Arbon does not teach the following, however, Isaza teaches wherein:
the executable instructions further include instructions that further cause the computer system to select an additional option from the set of additional options ([0043] “At 620, relevant data can be extracted from the dialog window(s) relating to any controls, fields (e.g., textbox, check box, etc.).”); and
the executable instructions that cause the computer system to generate the integration code further include instructions that further cause the computer system to generate the integration code further as a result of the verification indicating that the second listed selection also includes the additional option ([0019] “The subject invention can incorporate various inference schemes and/or techniques in connection with generating a strongly-typed class for any particular UI element.” [0029] “To further enhance the system 100, an optional AI (artificial intelligence) component 160 can be employed to facilitate the class generator component 120. In particular, the AI component can learn from misclassifications and mistakes that are made such as when identifying controls and naming control properties to avoid making such mistakes in the future. Similarly, the AI component can learn from its successful classifications and naming conventions employed when looking at surrounding labels of a control. As a result, naming properties or methods can be optimized.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Eberlein in view of Haischt, Zavatone and Arbon with the object verification as taught by Isaza in order “to ease the process of automating application testing procedures to improve consistency and accuracy of applications and programs” (Isaza [0001]).

Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. The Office notes that the Applicant’s arguments, dated March 17, 2022, were originally responded to in the Advisory Action mailed May 5, 2022. The Applicant has not filed any additional arguments or responses in the current Request for Continued Examination dated May 10, 2022, as such the Office’s responses from the Advisory Action mailed May 5, 2022 have been reproduced below.

With respect to the Applicant’s first remark, Page 12 Paragraph 2 of the Remarks, regarding the limitation of Claim 1 which recites, “performing a third simulated human interaction with the second button object a second time,” the Applicant argues that “The cited portion of Eberlein merely discloses that another reference UI is processed by the same action loop, however it does not appear to teach any sequence of performing actions, nor does it appear to teach performing actions on a same reference UI for a second time,” the Office respectfully disagrees. The Office would like to first draw the Applicant’s attention to the following citations from Eberlein as presented in the outstanding rejection:
[0057] “When the UI analyzer 112 determines that another reference UI of the set of reference UIs remains to be processed, the UI analyzer 112 may return to the start of the UI action loop.”
[0056] “The UI elements may include buttons, check-boxes, table grids, input fields, or other types of UI elements. The UI analyzer 112 may determine consistency of the UI elements in visual appearance and layout and generate a visual appearance and layout consistency assessment for the UI elements of the reference UI. For each UI element of the reference UI display, the UI analyzer 112 may send at least one event to the browser to interact with each UI element of the reference UI display, where the at least one event may comprise a mouse event, a keyboard event, or a touch event as appropriate for the type of the UI element.”
The Office contends that since Eberlein discloses both repeated testing, i.e. a “UI action loop”, and that testing the UI includes the use of UI “button” elements then it can be said that Eberlein does teach and make obvious the limitation of Claim 1 which recites, “performing a third simulated human interaction with the second button object a second time.”

With respect to the Applicant’s further argument regarding Claim 1, Page 12 Paragraph 3 of the Remarks, that Haischt does not teach the limitation of Claim 1 which recites, “determining that a difference between the second state and the first state includes a second listed selection corresponding to the second option element,” the Office respectfully disagrees. The Office would like to first draw the Applicant’s attention to the following citations from Haischt as presented in the outstanding rejection:
Col. 13 Ln. 22: “The test module may derive feature values and interdependencies e.g. from labels or grouping information of GUI elements, including hidden GUI elements and containers. The features and interdependencies may indicate attributes, states and input values necessary for selecting the next GUI element. Such attributes and interdependencies could be, for example, the type of element (checkbox, input field or button), the state of the elements … and ‘onClick’ or ‘onMouseover’ event behavior.” 
Col. 4 Ln. 20: “’Inter-GUI-element dependencies’ are functional or structural dependencies between two or more GUI elements of a particular GUI … Relations indicating that upon a Select action on a first GUI element the state or behavior or data content of a second GUI element changes is an example for a functional dependency.” 
Col. 6 Ln. 66: “The test module repeatedly generates a state value that is indicative of a current state of the GUI and the GUI elements contained therein. Each state value is generated as a derivative of at least one GUI element feature of each of the totality of nodes of the graph. The test module analyzes the generated state values for identifying one or more malfunctioning GUI elements. For example, the state values resulting e.g. from a select action of a user or of the test module may be stored to a log of the operating system or of the test module.”
The Office contends that since Haischt discloses that the “test module” may derive values and interdependencies including “hidden GUI elements” and may further determine “functional dependencies” such that a “select action” on a first GUI element changes the content of a second GUI element, then it can be said that Haischt does teach and make obvious the limitation of Claim 1 which recites, “determining that a difference between the second state and the first state includes a second listed selection corresponding to the second option element.”

With respect to the Applicant’s further argument regarding Claim 1, Page 13 Paragraph 2 of the Remarks, that Zavatone does not teach the limitation of Claim 1 which recites, “as a result of execution of the integration code by the client device, causing the client device to recreate the stored option selections in an interface,” and that “the cited playback function in Zavatone does not recreate events in an interface, but rather in the GUI code,” the Office respectfully disagrees. The Office would like to first draw the Applicant’s attention to the following citations from Zavatone:
[0018] “FIG. 2 illustrates GUI subsystem 102 including exemplary GUI code 200 configured to provide a GUI such as GUI 201. GUI code 200 may be executed or otherwise processed by a computing device, which may be included in or external to GUI subsystem 102, to provide the GUI.”
[0044] “To facilitate the playback of the one or more events, playback facility 306 may interact with the GUI code or with a copy of the GUI code that provided the log of events to provide one or more messages configured to cause the GUI code to perform the one or more events specified in the log of event.”
[0046] “Playback facility 306 may be configured to allow a user of testing subsystem 104 to provide user-configurable settings configured to govern the playback of one or more events specified in a log of events.”
[0054] “Playback facility 306 may facilitate a playback of one or more of the events specified in the log of events representative of the direct testing, as described above, and testing facility 308 may perform one or more test operations in conjunction with the playback, as described above.”
The Office contends that since Zavatone discloses that the GUI code can be “played back” and that execution of the GUI code does provide a GUI, then it can be said that Zavatone does teach and make obvious the limitation of Claim 1 which recites, “as a result of execution of the integration code by the client device, causing the client device to recreate the stored option selections in an interface.” The Office further contends that it has been shown that Zavatone discloses that the cited playback function does recreate events in an interface, and not only in the GUI code. 
     Therefore, the rejection of Claim 1 has been maintained in view of the teachings of Eberlein, Haischt and Zavatone. 

With further regard to the above responses, the Office contends that the prior art has been applied in light of the broadest reasonable interpretation (BRI) of the Applicant’s claim language and as such suggests that the Applicant consider amending the language of the independent claims in order to further differentiate the Applicant’s claim language over the cited prior art.

With respect to the Applicant’s argument regarding the amended language of Claim 1, Page 13 Paragraph 3 of the Remarks, that “Applicant submits that Eberlein, Haischt, and Zavatone are all silent about the feature ‘causing the client device to recreate the stored option selections in an interface without human interaction in both the first user interface and the second user interface,’ as recited in amended claim 1,” the Office respectfully disagrees. The Office contends that the previously cited Zavatone (US PGPUB 2012/0174069) reference does teach the newly amended language recited in independent claims 1, 5 and 14.  In support of this assertion the Office would like to direct the Applicant’s attention to the following citation in Zavatone:
[0045] “Playback facility 306 may then provide only messages simulating the select set of events (e.g., user interactions) to the GUI code to simulate actual user input to cause the GUI code to respond to messages from playback facility 306 in the same way that the GUI code responds to actual user interactions with the GUI.”
The Office contends that the “playback” in Zavatone does not include “human interaction”, i.e. in either of the claimed first or the second user interfaces, but rather the “playback” provides simulated user input. As such, in view of the above discussion, the Office maintains that Eberlein in view of Haischt and Zavatone does teach and suggest the limitations in newly amended Independent Claims 1, 5 and 14, including the limitation which recites, “causing the client device to recreate the stored option selections in an interface without human interaction in both the first user interface and the second user interface”.

With respect to the Applicant’s further arguments, Page 14 of the Remarks, that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to claims discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Webber et al. (US PGPUB 2020/0396304) discloses a method and system which includes user interface playback functionality, wherein a playback of a user session can be viewed “without requiring the user to scroll or otherwise interact with the user interface 220 to view the data,” see Webber [0081].
Lin et al. (US PGPUB 2012/0131456) discloses a system which enables capture and playback of user-performed GUI tasks, wherein the playback functionality visually simulates a user providing input in performing captured GUI-based tasks.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192/2194